ITEMID: 001-4794
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: TAMMINEN AND TAMMELIN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicants are Finnish nationals, born in 1930 and 1963 respectively and living in Korkeakoski, Finland.
They are represented before the Court by Mr Mika Ala-Uotila, a lawyer practising in Nokia, Finland
A.
s, may be summarised as follows.
In August 1993 a bank instituted civil proceedings against the applicants and some others before the Pihtipudas District Court (kihlakunnanoikeus, häradsrätt). The bank claimed for repayment of a loan of about 450,000 Finnish marks from the applicants as they had stood surety for the principal debtors. The applicants opposed the claim. In two hearings before the District Court the principal debtors, one of the applicants and one witness called by the applicants (MT) gave evidence. On 17 December 1993 the District Court found for the plaintiff.
B. Relevant domestic law
According to Chapter 30, Section 20, Subsection 1, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalk), the Supreme Court holds, when necessary, an oral hearing, where parties, witnesses and experts may be heard, and other evidence may be taken.
